  Case 5:20-cv-00194-JPB Document 9 Filed 10/23/20 Page 1 of 6 PageID #: 70




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    Wheeling

BRIAN D. ABERNATHY,

                     Petitioner,

             v.                                        Criminal Action No. 5:20-CV-194
                                                       Judge Bailey

ROBERT HUDGINS,

                     Respondent.

              ORDER ADOPTING REPORT AND RECOMMENDATION

      The above-styled matter came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doc. 6]. Pursuant to this

Court’s Local Rules, this action was referred to Magistrate Judge Mazzone for submission

of a proposed report and a recommendation (“R&R”). Magistrate Judge Mazzone filed his

R&R on September 16, 2020, wherein he recommends the petition be denied and

dismissed without prejudice.

                                   I. BACKGROUND

      The petitioner is a federal inmate incarcerated at FCI Gilmer in Glenville, West

Virginia. Petitioner, acting pro se, initiated this habeas corpus proceeding on September

8, 2020, pursuant to 28 U.S.C. § 2241, challenging the validity of his sentence. On March

31, 2016, petitioner was sentenced to 151 months’ imprisonment after pleading guilty to

seven counts of the Indictment.1 According to the BOP website, petitioner is scheduled to



      1
      Taken from Abernathy’s criminal docket from the Northern District of Ohio, available
on PACER. See United States v. Abernathy, 1:15-CR-00345-PAG-1.

                                            1
  Case 5:20-cv-00194-JPB Document 9 Filed 10/23/20 Page 2 of 6 PageID #: 71




be released on March 5, 2027.

       In his petition, Abernathy contends that he is actually innocent of being a career

offender because his predicate offenses were under Ohio Revised Code § 29253.03 which

“does not fit the criteria for career offender status” following United States v. Rogerson-

Wise, Case No. 18-3625 (6th Cir., Oct. 30, 2019). [Doc. 1-1 at 9]. Abernathy argues that

but-for his career offender designation, his Guideline Range for sentencing would have

been considerably lower. For relief, he asks to be resentenced.

                               II. STANDARD OF REVIEW

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). Nor is this Court required to conduct a de novo review when the party makes

only “general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47 (4th Cir. 1982).

       In addition, failure to file timely objections constitutes a waiver of de novo review and

the right to appeal this Court's Order. 28 U.S.C. § 636(b)(1); Snyder v. Ridenour, 889

F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.

1984). Pro se filings must be liberally construed and held to a less stringent standard than

those drafted by licensed attorneys, however, courts are not required to create objections

where none exist. Haines v. Kerner, 404 U.S. 519, 520 (1972); Gordon v. Leeke, 574

                                               2
  Case 5:20-cv-00194-JPB Document 9 Filed 10/23/20 Page 3 of 6 PageID #: 72




F.2d 1147, 1151 (4th Cir. 1971).

         Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt, pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b)(2) of the Federal Rules

of Civil Procedure. Petitioner timely filed his Objections [Doc. 8] on September 25, 2020.

Accordingly, this Court will review the portions of the R&R to which objection was filed

under a de novo standard of review. The remainder of the R&R will be reviewed for clear

error.

                                        III. DISCUSSION

         Generally, 28 U.S.C. § 2255 provides the exclusive means for a prisoner in federal

custody to test the legality of his detention. However, § 2255(e) contains a savings clause,

which allows a district court to consider a habeas petition brought by a federal prisoner

under § 2241 where § 2255 is “inadequate or ineffective to test the legality” of the

detention. 28 U.S.C. § 2255; see also United States v. Poole, 531 F.3d 263, 270 (4th Cir.

2008). The fact that relief under § 2255 is procedurally barred does not render the remedy

inadequate or ineffective to test the legality of a prisoner’s detention. In re Jones, 226

F.3d 328, 332 (4th Cir. 2000). In the Fourth Circuit, a § 2255 petition is only inadequate

or ineffective to test the legality of detention when:

         (1) [A]t the time of conviction, settled law in this circuit or the Supreme Court

         established the legality of the conviction; (2) subsequent to the prisoner’s

         direct appeal and first § 2255 motion, the substantive law changed such that

         the conduct of which the prisoner was convicted is deemed not to be

         criminal; and (3) the prisoner cannot satisfy the gatekeeping provision of



                                                3
  Case 5:20-cv-00194-JPB Document 9 Filed 10/23/20 Page 4 of 6 PageID #: 73




       § 2255 because the new rule is not one of constitutional law.

Poole, 531 F.3d at 269 (quoting In re Jones, 226 F.3d at 333–34).

       The Fourth Circuit recently found that the savings clause may apply to certain

sentencing challenges. It explained:

       [W]e conclude that § 2255 is inadequate and ineffective to test the legality of

       a sentence when: (1) at the time of sentencing, settled law of this circuit or

       the Supreme Court established the legality of the sentence; (2) subsequent

       to the prisoner’s direct appeal and first § 2255 motion, the aforementioned

       settled substantive law changed and was deemed to apply retroactively on

       collateral review; (3) the prisoner is unable to meet the gatekeeping

       provisions of § 2255(h)(2) for second or successive motions; and (4) due to

       this retroactive change, the sentence now presents an error sufficiently grave

       to be deemed a fundamental defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018). Because the requirements

of the savings clause are jurisdictional, a § 2241 petitioner relying on the § 2255(e) savings

clause must meet either the Jones test (if challenging the legality of his conviction) or the

Wheeler test (if challenging the legality of his sentence) for the court to have subject-matter

jurisdiction to evaluate the merits of the petitioner’s claims. See Wheeler, 886 F.3d at

423–26.

       Here, the Magistrate Judge found that Abernathy is challenging his sentence, but

he cannot meet the four-prongs of Wheeler. [Doc. 6 at 6]. Specifically, the Magistrate

Judge found that even if he could meet the first, second, and third prongs of Wheeler, he



                                              4
  Case 5:20-cv-00194-JPB Document 9 Filed 10/23/20 Page 5 of 6 PageID #: 74




cannot meet the fourth, which requires that due to a retroactive change in the law, his

sentence now presents an error sufficiently grave to be deemed a fundamental defect.

[Id. at 7]. The Magistrate Judge found that because the petitioner was sentenced under

the post-Booker, purely advisory Guidelines, regardless of whether there was a

misapplication of the Guidelines, he cannot satisfy the fourth prong of Wheeler. [Id. at 8]

(citing Lester v. Flournoy, 909 F.3d 708 (4th Cir. 2018)).

       On September 25, 2020, petitioner filed his objections to the R&R. [Doc. 8]. Therein,

petitioner asserts that the Magistrate Judge’s finding that the fourth prong of Wheeler is not

satisfied, regardless of whether there was a misapplication of the Sentencing Guidelines,

was in error. [Id. at 2]. He cites Narvaez v. United States, 674 F.3d 621 (7th Cir. 2011)

for the proposition that the Sentencing Guidelines do not extend or apply to career offender

enhancements. [Id. at 5].

       This Court does not find petitioner’s objection persuasive and, upon de novo review,

find that the Magistrate Judge reached the correct conclusion. Fourth Circuit precedent

clearly establishes that a misclassification as a career offender is not a fundamental defect.

See United States v. Foote, 784 F.3d 931, 940 (4th Cir. 2015). Petitioner’s reliance on

Narvaez is likewise misplaced; even if Narvaez stood for the position Abernathy claims,

the petitioner in that case was sentenced pre-Booker under mandatory Sentencing

Guidelines. Because Abernathy cannot meet the fourth prong of Wheeler, he is unable to

satisfy the savings clause of § 2255, this Court lacks jurisdiction to consider his petition.

                                    IV. CONCLUSION

       Upon careful review of the above, it is the opinion of this Court that the Report and


                                              5
  Case 5:20-cv-00194-JPB Document 9 Filed 10/23/20 Page 6 of 6 PageID #: 75




Recommendation [Doc. 6] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, the petitioner’s

objections [Doc. 6] are OVERRULED and the § 2241 petition [Doc. 1] is DENIED and

DISMISSED WITHOUT PREJUDICE. The Motion for Leave to Proceed in forma pauperis

[Doc. 2] is hereby DENIED and the fee waived.

This Court further DIRECTS the Clerk to enter judgment in favor of the respondent and to

STRIKE this case from the active docket of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro se petitioner.

       DATED: October 23, 2020.




                                            6
